UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6455


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DEMORY JAMES ROBINSON, a/k/a Demo, a/k/a Unc,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:14-cr-00667-JFA-10)


Submitted: July 19, 2018                                          Decided: July 26, 2018


Before MOTZ and KEENAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Demory James Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Demory James Robinson appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Robinson, No. 3:14-cr-00667-JFA-10 (D.S.C. Mar. 27, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2